Citation Nr: 0705233	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-08 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for cardiomyopathy and 
congestive heart failure with hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel




INTRODUCTION

The veteran had active service from September 1968 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for 
diabetes mellitus type II, cardiomyopathy and congestive 
heart failure with hypertension, depression, and alcohol 
dependence.  It is noted that the veteran only perfected an 
appeal with respect to the issues of entitlement to service 
connection for cardiomyopathy and congestive heart failure 
with hypertension and depression.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's currently diagnosed depression is related 
to active military service.

3.  The competent medical evidence of record does not show 
that the veteran's currently diagnosed cardiomyopathy, 
congestive heart failure, and hypertension were related to 
active military service or manifested to a compensable degree 
within a year of discharge.  


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).   

2.  Cardiomyopathy and congestive heart failure with 
hypertension were not incurred in or aggravated by active 
military service; nor may cardiovascular disease be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in December 2002, the RO asked the 
veteran to complete and return the enclosed release forms 
(i.e., VA Form 21-4142) for each health care provider from 
whom he received treatment for his claimed disorders so that 
VA could obtain the treatment information.  The RO also 
explained to the veteran that he may want to obtain and send 
to VA the information himself and asked the veteran to send 
the information to the RO by January 5, 2003.  The RO further 
advised the veteran that VA would pay him from the date his 
claim was received if the information was received within one 
year from the date of the letter and VA determined that he 
was entitled to benefits.  Moreover, the RO explained that it 
had requested copies of treatment records from the VA Hines 
hospital and would provide the veteran with a medical 
examination.  Thus, the RO advised the veteran of which 
information and evidence that he was to provide and which 
information and evidence that VA will attempt to obtain on 
his behalf, essentially asked the veteran to provide any 
evidence in his possession that pertained to the claims, and 
provided notice of the element of effective date with respect 
to his claims prior to the April 2003 denials.  38 C.F.R. 
§ 3.159 (b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).    

The Board notes that the December 2002 VCAA notice letter did 
not specifically delineate what the evidence must show to 
establish entitlement to service-connected compensation 
benefits or advise the veteran regarding the element of 
degree of disability.  Nevertheless, such notice defects 
constitute harmless error in this case.  Neither the veteran 
nor his representative has alleged that the veteran has been 
prejudiced by any lack of notice with respect to his claims.  
Indeed, the veteran's representative demonstrated a clear 
understanding of what the evidence must show in order to 
establish entitlement to service connection when he 
referenced the law and regulation pertinent to such claims in 
the January 2007 Appellant's Brief.  In addition, 
correspondence from the RO dated in March 2006 addressed the 
assignment of disability ratings and the veteran's claim was 
subsequently readjudicated.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).
  
The Board further observes the RO provided the veteran with a 
copy of the April 2003 rating decision, the January 2004 
Statement of the Case (SOC), the Supplemental Statements of 
the Case (SSOCs) dated in October 2004, March 2006, and 
August 2006, which cumulatively included a discussion of the 
facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a medical examination and nexus opinion in 
February 2003.  The veteran's service medical records, DD 
Form 214, service personnel records, VA treatment records 
dated from September 1977 to March 2006, and numerous 
statements from the veteran are also of record.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria and Analysis 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and cardiovascular 
disease to include hypertension becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  This presumption is rebuttable by 
affirmative evidence to the contrary.  Id.    

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record shows that the veteran has repeatedly asserted 
that his depression and cardiovascular diseases are related 
to his military service and warrant service connection; 
however, he lacks the requisite medical expertise to diagnose 
his claimed disorder or render a competent opinion regarding 
their causes.  Thus, competent medical evidence rendered by a 
qualified medical professional and showing that the veteran's 
claimed disorders are related to service is required in this 
case.  

Depression

The veteran contends that his current depression began in 
service and seeks entitlement to service connected 
compensation benefits.  In the November 2002 claim (VA Form 
21-526), the veteran specifically asserted that he first 
experienced symptoms of depression after treating multiple 
patients with significant burns over a two week period while 
serving in North Africa.  

The evidence of record confirms the veteran's account of 
having treated burn victims in service.  The Airman 
Performance Report reveals that the veteran served as an 
apprentice medical service specialist from May 1968 to June 
1969 while stationed in Libya and his listed responsibilities 
included providing general and special nursing care to 
patients.  It is also shown that the veteran was assigned to 
perform special nursing care to four severely burned patients 
performing in an exceptional manner during that time.   

The Board also observes that a service statement dated on May 
9, 1971 notes that the veteran seemed depressed and upset 
when he arrived for duty and he reported at that time that 
his brother had been shot and killed the previous day.  
Subsequent personnel records show that the veteran received 
disciplinary punishment in May 1971, July 1971, and March 
1972 and the latter two were in response to the veteran's 
absence without authority for three days and failure to go at 
the time prescribed to his appointed place of duty, 
respectively.

In addition, there is sufficient competent medical evidence 
to support the veteran's assertion that he currently suffers 
from depression.  Although the VA psychologist found that the 
veteran did not meet the criteria for major depression or 
combat related post-traumatic stress disorder and 
alternatively concluded that the veteran's alcoholism and 
substance abuse were the primary issues at the time of the 
February 2003 psychological examination, the Board notes that 
a VA physician in the mental health outpatient clinic 
subsequently diagnosed the veteran with recurrent major 
depressive disorder in February 2004 and mental health 
records from February 2004 to March 2006 continue to 
reference the veteran's depression diagnosis.  It is further 
noted that the veteran had previously been clinically 
diagnosed by a VA psychiatrist with depression, not otherwise 
specified in addition to alcohol dependence on Axis I in 
November 1997.  In considering the most recent medical 
evidence with the veteran's psychiatric history as a whole, 
the Board finds that the veteran currently suffers from 
recurrent major depressive disorder.  

Nevertheless, the evidence does not show that the veteran's 
currently diagnosed depression is related to his military 
service.  As previously noted, the service medical records 
are negative for any finding of a psychiatric disorder.  In 
addition, there is only one reference to depression contained 
in the service personnel records (i.e., the veteran appeared 
depressed on May 9, 1971 as explained above.)  Furthermore, 
the first clinical diagnosis of depression is not noted until 
1997, approximately 25 years after service.  Moreover, no 
mental health examiner who has diagnosed the veteran with 
depression has suggested that it was related to his military 
service.

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim for service connection of depression.  Service 
connection is not warranted.        
           

Cardiomyopathy and congestive heart failure with hypertension  

The veteran's specific contentions regarding his claimed 
cardiovascular diseases are not entirely clear as his written 
statements during the course of this appeal have primarily 
related to his depression claim.  It appears, however, from 
the November 2002 claim and October 2003 notice of 
disagreement that the veteran contends that his current 
cardiovascular problems were caused by his alcoholism, which 
he has asserted was due to depression that began in service.  

For reasons discussed above, service connection for 
depression has not been established.  The Board also notes 
that the veteran's alcoholism is not service-connected in 
this case.  38 C.F.R. §§ 3.1, 3.301(d), 3.303 (2006).  Thus, 
entitlement to service connection for the veteran's claimed 
cardiovascular disorders is not available on a secondary 
basis.  Regardless, the veteran is entitled to consideration 
as to whether service connection is warranted for his claimed 
cardiovascular disorders on either a direct or presumptive 
basis.  

The Board notes that the medical evidence of record clearly 
shows that the veteran currently suffers from cardiovascular 
disease.  Indeed, the VA treatment records dated from 
November 1997 to March 2006 include multiple findings of 
cardiomyopathy, congestive heart failure, and hypertension.   

Nevertheless, there is no indication that any of the 
veteran's currently diagnosed cardiovascular disorders are 
related to service or manifested to a compensable degree 
within a year of discharge.  The service medical records are 
absent of any findings of hypertension, cardiomyopathy, or 
congestive heart failure.  Indeed, the earliest finding of 
hypertension contained in the record is documented in 1997, 
which is approximately 25 years after separation from 
service.  Cardiomyopathy and congestive heart failure are 
first noted in 1999, approximately 27 years after separation 
from service.  The Board further observes that various 
medical examiners from 1999 to 2003 have attributed the 
veteran's cardiomyopathy and congestive heart failure to his 
alcohol dependence.  It is noted that no medical examiner at 
any time has suggested that the veteran's current 
cardiovascular disorders to include hypertension are related 
to his active military service.   

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim for service connection of cardiomyopathy, congestive 
heart failure, and hypertension.  Service connection is not 
warranted.        


In reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims for 
service connection and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for cardiomyopathy and 
congestive heart failure with hypertension is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


